--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.13
 
SOLAREDGE TECHNOLOGIES, INC.
 
2015 GLOBAL INCENTIVE PLAN
 
NOTICE OF GRANT OF AWARD OF RESTRICTED STOCK UNITS
(UNITED STATES AWARD AGREEMENT)
 
Notice of Grant
 
SolarEdge Technologies, Inc. (the “Company”) hereby grants to the Participant
named below the number of restricted stock units specified below (the
“Award”).  Each restricted stock unit represents the right to receive one share
of the Company’s common stock, par value $0.0001 (the “Common Stock”), upon the
terms and subject to the conditions set forth in this Grant Notice, the
SolarEdge Technologies, Inc. 2015 Global Incentive Plan (the “Plan”), any
Appendix to the Plan applicable to you (the “Appendix”) and the Restricted Stock
Unit Award Agreement (the “Award Agreement”) promulgated under such Plan, each
as amended from time to time.  Any applicable Appendix shall be treated as part
of the Plan for purposes of this Award, and any references to the Plan in this
Grant Notice or the Award Agreement shall include the Appendix. This Award is
granted pursuant to the Plan and is subject to and qualified in its entirety by
the Award Agreement:
 
Participant Name:
         
Grant Date:
         
Vesting Commencement Date:
         
Number of Restricted Stock Units:
   

 
Vesting Schedule:  [Modify vesting schedule as appropriate.  Standard
service-based schedule has been provided.]
 
 
·
[_______] of the Restricted Stock Units (which is 25% of the total Restricted
Stock Units) will vest one year from the Vesting Commencement Date; and



 
·
The remaining [_______] Restricted Stock Units (which is 75% of the total
Restricted Stock Units) will vest in 36 equal installments of [_______] shares
each at the end of each calendar month thereafter, with all remaining unvested
Restricted Stock Units becoming vested at the end of the 36th monthly
installment,

 
subject in each case to Continuous Service through each such date.  If
Participant ceases Continuous Service for any or no reason before Participant
vests in any portion of the Restricted Stock Units, the unvested Restricted
Stock Units will immediately terminate.  However, notwithstanding anything
herein to the contrary, the vesting of the Restricted Stock Units shall be
subject to any vesting acceleration provisions applicable to the Restricted
Stock Units contained in the Plan and/or any employment or service agreement,
offer letter, severance agreement, or any other agreement between Participant
and the Company or any Affiliate or Subsidiary (such agreement, a “Separate
Agreement”).


 
 

--------------------------------------------------------------------------------

 
 
Agreements


By your signature and the Company’s signature below, you and the Company agree
that this Award is granted under and governed by the terms of the Plan and the
Award Agreement which are attached hereto and incorporated herein by this
reference.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Plan or the Award Agreement, as the case may be.


You further acknowledge that your rights to any Restricted Stock Units will be
earned only as you provide Continuous Service to the Company over time, that the
grant of this Award is not consideration for service you rendered to the Company
prior to the Grant Date, and that nothing herein or the attached documents
confers upon you any right to continue your employment or other service
relationship with the Company or any Affiliate or Subsidiary for any period of
time, nor does it interfere in any way with your right or the Company’s (or any
Affiliate’s or Subsidiary’s) right to terminate that relationship at any time,
for any reason or no reason, with or without Cause, and with or without advance
notice, except as may be  required by the terms of a Separate Agreement or in
compliance with governing public law.
 
“COMPANY”
 
SolarEdge Technologies, Inc.
 

--------------------------------------------------------------------------------

[Name]
[Title]
“PARTICIPANT”
 
 
 

--------------------------------------------------------------------------------

Name
 

--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

Address
 

--------------------------------------------------------------------------------

Address



 
- 2 -

--------------------------------------------------------------------------------

 


SOLAREDGE TECHNOLOGIES, INC.
2015 GLOBAL INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
(UNITED STATES AWARD AGREEMENT)
 
This Award Agreement is made and entered into by and between SolarEdge
Technologies, Inc., a Delaware corporation (“Company”), and the Participant
identified in the Notice of Grant of Award of Restricted Stock Units (“Grant
Notice”) which is attached hereto (“Participant”).
 
1.            Grant of Restricted Stock Units.  The Company hereby grants to the
Participant named in the Grant Notice an award of Restricted Stock Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which are incorporated herein by reference.  Restricted Stock Units issued
pursuant to a Grant Notice and this Award Agreement are referred to in this
Agreement as “Restricted Stock Units” or “RSUs.”
 
2.             Company’s Obligation to Pay.  Each Restricted Stock Unit
represents the right to receive payment on the date it vests in the form of one
share of the Company’s Common Stock (each, a “Share” and collectively, the
“Shares”).  Participant will have no right to payment of any Shares on any
Restricted Stock Units unless and until the Restricted Stock Units have vested
in the manner set forth in the Grant Notice and this Award Agreement.  Prior to
actual payment of a Share on any vested Restricted Stock Unit, such Restricted
Stock Unit will represent an unsecured obligation of the Company, for which
there is no trust and no obligation other than to issue Shares as contemplated
by this Award Agreement and the Plan.
 
3.             Vesting of Award.  The Award shall not be vested as of the Grant
Date set forth in the Grant Notice and shall be forfeitable unless and until
otherwise vested pursuant to the terms of the Grant Notice and this Award
Agreement.  After the Grant Date, subject to termination or acceleration as
provided in this Award Agreement or any Separate Agreement, the Award shall
become vested as described in the Grant Notice with respect to that number of
Restricted Stock Units as set forth in the Grant Notice.  Restricted Stock Units
that have vested and are no longer subject to forfeiture are referred to herein
as “Vested RSUs.”  Restricted Stock Units awarded hereunder that are not vested
and remain subject to forfeiture are referred to herein as “Unvested
RSUs.”  Notwithstanding anything contained in this Award Agreement to the
contrary, upon a Participant’s termination of Continuous Service, any then
Unvested RSUs held by the Participant shall be forfeited and canceled as of the
date of such termination.


4.             Change in Control.  Unless otherwise provided in a Separate
Agreement, upon the occurrence of a Change in Control, Sections 10(c) and 10(d)
of the Plan shall control
 
5.             Restrictions on Resales.  The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any shares of Common Stock issued pursuant to
Vested RSUs, including without limitation (a) restrictions under an insider
trading policy, (b) restrictions designed to delay and/or coordinate the timing
and manner of sales by Participant and other holders and (c) restrictions as to
the use of a specified brokerage firm for such resales or other transfers.
 
6.             Rights as a Stockholder.  Participant shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
RSUs unless and until shares of Common Stock settled for such RSUs shall have
been issued by the Company to Participant (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company).  
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
7.             Withholding Taxes.  To the extent required by applicable federal,
state, local or foreign law, the Participant shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise by reason of the grant or vesting of the RSUs.  The
Company shall not be required to issue shares or to recognize the disposition of
such shares until such obligations are satisfied.
 
8.            Non-Transferability of Award.  The Participant understands,
acknowledges and agrees that, except as otherwise provided in the Plan or as
permitted by the Board, the Award may not be sold, assigned, transferred,
pledged or otherwise directly or indirectly encumbered or disposed of other than
by will or the laws of descent and distribution.
 
9.            Other Agreements Superseded.  The Grant Notice, this Award
Agreement, the Plan and any Separate Agreement constitute the entire
understanding between the Participant and the Company regarding the Award.  Any
prior agreements, commitments or negotiations concerning the Award are
superseded.
 
10.           Limitation of Interest in Shares Subject to Restricted Stock
Units.  Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or this Award Agreement except as to such shares of Common Stock, if any, as
shall have been issued to such person in connection with the Award.  Nothing in
the Plan, the Grant Notice, this Award Agreement or any other instrument
executed pursuant to the Plan shall confer upon the Participant any right to
continue in the Company’s employ or service nor limit in any way the Company’s
(or any Affiliate’s or Subsidiary’s) right to terminate the Participant’s
employment at any time for any reason or no reason, with or without Cause, and
with or without advance notice.
 
11.           No Liability of Company.  The Company and any Affiliate or
Subsidiary which is in existence or hereafter comes into existence shall not be
liable to the Participant or any other person as to: (a) the non-issuance or
sale of shares of Common Stock as to which the Company has been unable to obtain
from any regulatory body having jurisdiction the authority deemed by the
Company's counsel to be necessary to the lawful issuance and sale of any shares
hereunder; and (b) any tax consequence expected, but not realized, by the
Participant or other person due to the receipt or settlement of any Restricted
Stock Units granted hereunder.
 
12.           General.
 
(a)  Governing Plan Document.  The Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of the Award, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(b)  Governing Law.  This Award Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to principles
of conflicts of law.
 
(c)  Electronic Delivery.  By executing the Grant Notice, the Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and its Affiliates, the Plan, the Award
and the Common Stock via Company web site or other electronic delivery.


(d)  Notices.  Any notice required or permitted to be delivered under this Award
Agreement shall be in writing (which shall include electronic transmission) and
shall be deemed received (i) the business day following electronic verification
of receipt if sent electronically, (ii) upon personal delivery to the party to
whom the notice is directed, or (iii) the business day following deposit with a
reputable overnight courier (or the second business day following deposit in the
case of an international delivery).  Notice shall be addressed to the Company at
its principal executive office and to the Participant at the address that he or
she most recently provided to the Company.  The recipient may acknowledge actual
receipt at a time earlier than the deemed receipt set forth herein or by a means
other than that set forth herein.


(e)  Successors/Assigns.  This Award Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.


(f)  Severability.  If one or more provisions of this Award Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Award Agreement, and the balance of the Award Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.  The parties agree to replace such illegal, void,
invalid or unenforceable provision of this Award Agreement with a legal, valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such illegal, void, invalid or
unenforceable provision.
 
- 5 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------